DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (GB 2483908), hereinafter: “Stewart”.
In Reference to Claim 1
Stewart teaches:
An assembly(10) for an aircraft propulsion system(Page 1, ll. 5-9), comprising:
a fixed structure(pylon; Page 9, ll. 12-13);
an inner cowl door(18a,18b) pivotally connected to the fixed structure(Page 9, ll. 29-36);
an outer cowl door(16a,16b) pivotally connected to the fixed structure(Page 9, ll. 29-36), the outer cowl door radially outboard of and overlapping the inner cowl door(clearly shown in Fig 3-5); and
a linkage(40) extending between and movably connected to the inner cowl door and the outer cowl door, the linkage arranged proximate the fixed structure(Page 12, l. 28 to Page 13, l. 14).
In Reference to Claim 6
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein at least one of the linkage is pivotally connected to the inner cowl door; or
the linkage is pivotally connected to the outer cowl door(linkage 40 may be pivotally connected to either of the inner or outer cowl door; Page 12, l. 28 to Page 13, l. 13).
In Reference to Claim 7
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the linkage is configured to push against and thereby open the outer cowl door as the inner cowl door is opened(40 may be biased toward 16a, 16b, thereby pushing against the outer cowl door; Page 17, ll. 9-16).
In Reference to Claim 8
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the linkage is configured to pull against and thereby open the inner cowl door as the outer cowl door is opened(Page 15, ll. 1-5).
In Reference to Claim 9
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), further comprising a lock configured to lock a position of the linkage(Page 13, ll. 4-8; Page 17, ll. 18-21).
In Reference to Claim 10

The assembly of claim 1(see rejection of claim 1 above), wherein the linkage has a fixed length(Page 13, ll. 10-13; Page 17, ll. 9-16).
In Reference to Claim 11
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the linkage has a variable length(Page 13, ll. 10-13; Page 17, ll. 9-16).
In Reference to Claim 13
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), further comprising an actuator(PDOS) configured to pull open the outer cowl door(Page 15, ll. 1-5).
In Reference to Claim 14
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein a portion(11) of a bypass flowpath within the aircraft propulsion system is formed by and extends radially between the inner cowl door and the outer cowl door(Page 9, ll. 21-27.
In Reference to Claim 15
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), further comprising:
a nacelle outer structure(10,16) comprising the outer cowl door; and
a nacelle inner structure(10,18) comprising the inner cowl door(Page 9, ll. 15-19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Naud (US 4683717).
In Reference to Claim 2
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the inner cowl door extends circumferentially between a first end(circumferential end proximate 32a,32b) and a second end(circumferential end proximate 40) with a midpoint halfway circumferentially along the inner cowl door between the first end and the second end(each inner cowl door comprises a midpoint halfway between the first and second end);
the inner cowl door is pivotally connected(at 32a, 32b) to the fixed structure at the first end(Page 9, ll. 29-36); 

the linkage is movably connected to the inner cowl door at a connection point circumferentially between the midpoint and the first end
Naud teaches:
	A similar jet engine cowl assembly(Fig 10a, 10b; 13a, 13b) having a linkage(39) that is movably connected to the inner cowl door(8,9) at a connection point circumferentially between the midpoint and the first end(as clearly shown in Fig 10a, 10b, 13a, 13b, the linkage is connected to the inner cowl at a point near the first end of 8,9 between the first end and the circumferential midpoint of 8,9).
	Naud additionally teaches a second linkage(40a, 40b) connected between the inner and outer cowls at a second end(Fig 10a,10b,13a,13b).
	The Court has held that the rearrangement of parts is not patentable when the
operation of the prior art device would not be modified (/n re Japikse, 181 F.2d 1019, 86
USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In /n re
Japikse, the claimed invention was a hydraulic power press which comprised a starting
switch. The prior art, Cannon, taught the hydraulic power press with a starting switch,
however, the switch was at a different location. The Court held that “there would be no
invention in shifting the starting switch disclosed by Cannon to a different position since
the operation of the device would not thereby be modified.”
In the instant application, Stewart teaches the linkage is used to connect and transfer loads between the inner and outer cowls and is positioned between the midpoint and the second end of the inner cowl. Naud teaches the linkage is used to 
Rearranging the positioning of the position of the linkage to between the first end and the midpoint of the inner cowl would not prevent the linkage component from connecting the inner and outer cowls or transfer loads between the inner and outer cowls.
It would have been obvious to further modify the Stewart in view of Naud by
re-arranging the position of the linkage to be between the first end and the midpoint of the inner cowl in view of case law, which would yield predictable results. In this case, the predictable result is a linkage positioned between the inner and outer cowl which would connect and transfer loads between the inner and outer cowls.
In Reference to Claim 3
Stewart in view of Naud teaches:
The assembly of claim 2(see rejection of claim 2 above), wherein the connection point is circumferentially closer to the first end than the midpoint(clearly shown in Fig 10a, 10b, 13a, 13b of Naud).
In Reference to Claim 4
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), wherein the outer cowl door extends circumferentially between a first end(proximate 40) and a second end(proximate 24a, 24b) with a midpoint halfway circumferentially along the outer cowl door between the first end and the second end(each outer cowl door comprises a midpoint halfway between the first and second end);

Stewart fails to teach:
the linkage is movably connected to the outer cowl door at a connection point circumferentially between the midpoint and the first end.
Naud teaches:
	A similar jet engine cowl assembly(Fig 10a, 10b; 13a, 13b) having a linkage(39) that is movably connected to the outer cowl door(37,38) at a connection point circumferentially between the midpoint and the first end(as clearly shown in Fig 10a, 10b, 13a, 13b, the linkage is connected to the outer cowl at a point near the first end of 37,38 between the first end and the circumferential midpoint of 37,38).
	Naud additionally teaches a second linkage(40a, 40b) connected between the inner and outer cowls at a second end(Fig 10a,10b,13a,13b).
	The Court has held that the rearrangement of parts is not patentable when the
operation of the prior art device would not be modified (/n re Japikse, 181 F.2d 1019, 86
USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In /n re
Japikse, the claimed invention was a hydraulic power press which comprised a starting
switch. The prior art, Cannon, taught the hydraulic power press with a starting switch,
however, the switch was at a different location. The Court held that “there would be no
invention in shifting the starting switch disclosed by Cannon to a different position since
the operation of the device would not thereby be modified.”
In the instant application, Stewart teaches the linkage is used to connect and transfer loads between the inner and outer cowls and is positioned between the 
Rearranging the positioning of the position of the linkage to between the first end and the midpoint of the outer cowl would not prevent the linkage component from connecting the inner and outer cowls or transfer loads between the inner and outer cowls.
It would have been obvious to further modify the Stewart in view of Naud by
re-arranging the position of the linkage to be between the first end and the midpoint of the outer cowl in view of case law, which would yield predictable results. In this case, the predictable result is a linkage positioned between the inner and outer cowl which would connect and transfer loads between the inner and outer cowls.
In Reference to Claim 5
Stewart in view of Naud teaches:
The assembly of claim 4(see rejection of claim 4 above), wherein the connection point is circumferentially closer to the first end than the midpoint(clearly shown in Fig 10a, 10b, 13a, 13b of Naud).
In Reference to Claim 12
Stewart teaches:
The assembly of claim 1(see rejection of claim 1 above), 
Stewart fails to teach:
an actuator configured to push open the inner cowl door.
Naud teaches:

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steward to incorporate the teachings of Naud to configure an actuator to push open the inner cowl door as both references are directed to turbine engine cowl assemblies, and which is a simple substitution which would yield predictable results.  In this case, the predictable results would be configuring the actuator to push the inner cowl door open as opposed to pulling it open as in Stewart.   
In Reference to Claim 16
Stewart teaches:
An assembly(10) for an aircraft propulsion system(Page 1, ll. 5-9), comprising:
a first structure(pylon; Page 9, ll. 12-13);
a nacelle inner structure(18) comprising an inner structure component(18a,18b), the inner structure component pivotally connected to the first structure at a pivot point(Page 9, ll. 29-36), and the inner structure component configured to pivot about the pivot point between an inner structure component closed position and an inner structure component open position(the open and closed positions are clearly shown in Fig 3-5);
a nacelle outer structure(16) extending circumferentially about and overlapping the nacelle inner structure(Fig 3-5), the nacelle outer structure comprising an outer structure component(16a,16b), the outer structure component pivotally connected to the first structure(Page 9, ll. 29-36),, and the outer structure component configured to pivot between an outer structure component closed position and an outer structure 
a linkage(40) extending between and pivotally connected to the inner structure component at an inner connection point and the outer structure component at an outer connection point(Fig 3-5; (Page 12, l. 28 to Page 13, l. 14), 
Stewart fails to teach:
the inner connection point located circumferentially along the inner structure component between a circumferential midpoint of the inner structure component and the pivot point.
Naud teaches:
	A similar jet engine cowl assembly(Fig 10a, 10b; 13a, 13b) having a linkage(39) that is movably connected to the inner cowl door(8,9) at a connection point circumferentially between the midpoint and the first end(as clearly shown in Fig 10a, 10b, 13a, 13b, the linkage is connected to the inner cowl at a point near the first end of 8,9 between the first end and the circumferential midpoint of 8,9).
	Naud additionally teaches a second linkage(40a, 40b) connected between the inner and outer cowls at a second end(Fig 10a,10b,13a,13b).
	The Court has held that the rearrangement of parts is not patentable when the
operation of the prior art device would not be modified (/n re Japikse, 181 F.2d 1019, 86
USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In /n re
Japikse, the claimed invention was a hydraulic power press which comprised a starting
switch. The prior art, Cannon, taught the hydraulic power press with a starting switch,
however, the switch was at a different location. The Court held that “there would be no

the operation of the device would not thereby be modified.”
In the instant application, Stewart teaches the linkage is used to connect and transfer loads between the inner and outer cowls and is positioned between the midpoint and the second end of the inner cowl. Naud teaches the linkage is used to connect and transfer loads between the inner and outer cowls and is positioned between the midpoint and the first end of the inner cowl. 
Rearranging the positioning of the inner connection point of the linkage to between the pivot point and the midpoint of the inner cowl would not prevent the linkage component from connecting the inner and outer cowls or transfer loads between the inner and outer cowls.
It would have been obvious to further modify the Stewart in view of Naud by
re-arranging the position of the inner connection point of the linkage to between the pivot point and the midpoint of the inner cowl in view of case law, which would yield predictable results. In this case, the predictable result is a linkage positioned between the inner and outer cowl which would connect and transfer loads between the inner and outer cowls.
In Reference to Claim 17
Stewart in view of Naud teaches:
The assembly of claim 16(see rejection of claim 16 above), wherein the inner structure component comprises an inner cowl door(18a,18b are inner cowl doors).
In Reference to Claim 18
Stewart in view of Naud teaches:

In Reference to Claim 19
Stewart in view of Naud teaches:
The assembly of claim 16(see rejection of claim 16 above), wherein the first structure comprises a fixed structure(the pylon is a fixed structure; Page 9, ll. 12-13).
In Reference to Claim 20
Stewart teaches:
An assembly(10) for an aircraft propulsion system(Page 1, ll. 5-9), comprising:
a first structure(pylon; Page 9, ll. 12-13);
a nacelle inner structure(18) comprising an inner structure component(18a,18b), the inner structure component pivotally connected to the first structure at a pivot point(Page 9, ll. 29-36), and the inner structure component configured to pivot about the pivot point between an inner structure component closed position and an inner structure component open position(the open and closed positions are clearly shown in Fig 3-5);
a nacelle outer structure(16) extending circumferentially about and overlapping the nacelle inner structure(Fig 3-5), the nacelle outer structure comprising an outer structure component(16a,16b), the outer structure component pivotally connected to the first structure(Page 9, ll. 29-36),, and the outer structure component configured to pivot between an outer structure component closed position and an outer structure component open position(the open and closed positions are clearly shown in Fig 3-5); and

Stewart fails to teach:
the outer connection point located circumferentially along the outer structure component between a circumferential midpoint of the outer structure component and the pivot point.
Naud teaches:
	A similar jet engine cowl assembly(Fig 10a, 10b; 13a, 13b) having a linkage(39) that is movably connected to the outer cowl door(37,38) at a connection point circumferentially between the midpoint and the pivot point(as clearly shown in Fig 10a, 10b, 13a, 13b, the linkage is connected to the outer cowl at a point near the pivot point of 37,38 between the pivot point and the circumferential midpoint of 37,38).
	Naud additionally teaches a second linkage(40a, 40b) connected between the inner and outer cowls at a second end(Fig 10a,10b,13a,13b).
	The Court has held that the rearrangement of parts is not patentable when the
operation of the prior art device would not be modified (/n re Japikse, 181 F.2d 1019, 86
USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In /n re
Japikse, the claimed invention was a hydraulic power press which comprised a starting
switch. The prior art, Cannon, taught the hydraulic power press with a starting switch,
however, the switch was at a different location. The Court held that “there would be no
invention in shifting the starting switch disclosed by Cannon to a different position since
the operation of the device would not thereby be modified.”

Rearranging the positioning of the outer connection point of the linkage to between the pivot point and the midpoint of the outer cowl would not prevent the linkage component from connecting the inner and outer cowls or transfer loads between the inner and outer cowls.
It would have been obvious to further modify the Stewart in view of Naud by
re-arranging the position of the outer connection point of the linkage to between the pivot point and the midpoint of the outer cowl in view of case law, which would yield predictable results. In this case, the predictable result is a linkage positioned between the inner and outer cowl which would connect and transfer loads between the inner and outer cowls.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4585189 A
Buxton; John A.
US 10745140 B2
Peyron; Vincent et al.
US 9650917 B2
Stewart; Timothy et al.
US 9221545 B2
Popescu; Alexandru Vlad et al.
US 4679750 A
Burhans; Frank M.
US 9885253 B2
Soria; Christian et al.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745